DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges the present application claims priority to PCT Application PCT/CN2021/094366, filed 5/18/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., Patent Application Publication number US 20110316772 A1, (hereinafter “Zhang”), in view of Nokia Corp, WIPO Patent Application number WO 2014134769 A1 (hereinafter “Nokia”).
Claim 1:  Zhang teaches “A method, comprising:
providing a first virtual keyboard and a first input method editor (IME) on an electronic device (i.e. As shown in FIG. 4A, IME interface 420 also includes a virtual input device 421 (e.g., a virtual representation of a keyboard) [Zhang 0045, Fig. 4A-4C]), the first virtual keyboard being configured in a first language (i.e. the keyboard includes keys that correspond to Roman characters, and a user can provide input in a first writing system, e.g., a sequence of Roman characters "hello" [0045, Fig. 4A-4C]… a particular writing system or language (e.g., "Hanzi", "Chinese", "English") [Zhang 0052] note: a writing system is a language.  “hello” is English), and the first IME being configured to process input in the first language received at the first virtual keyboard (i.e. the input module 212 of detection engine 210 in FIG. 2 can detect "hello" and send "hello" to IME engine 206 [Zhang 0048]);
detecting, by the first IME, an input received at the first virtual keyboard, the input having a translation in a second language different from the first language (i.e. IME engine 206 can use language model 208 to identify one or more candidates (e.g., lexical items) in a second writing system that is different from the first writing system, based on the graphemes "h", "e", "l", "l", "o" that the input includes [Zhang 0048, Fig. 4A-4C]);
… providing a… virtual keyboard and a second IME on the electronic device, the… virtual keyboard configured in the second language, and the second IME configured to process input in the second language received at least at the… virtual keyboard (i.e. The one or more candidates in the second writing system can be presented in a second interface element that is separate from the first interface element (e.g., step 320). In FIG. 4A, Hanzi terms are presented in the second interface element 424. In FIG. 4B, Hanzi terms are presented in the second interface element 444 [Zhang 0049, Fig. 4A-4C] note: first IME element 422 and 442.  Second IME element 424 and 444); and
processing the detected input with use of the second IME so as to display the translation of the detected input with use of the… virtual keyboard (Zhang Fig. 4A-4C shows both English “hello” and Chinese translation of “hello” are shown at the same time.  The first IME element 422 and 442 are in English.  The second IME element 424 and 444 is in Chinese).” 
Zhang teaches processing the detected input with use of the second IME so as to display the translation of the detected input with use of a virtual keyboard.  Zhang is silent regarding “in response to detecting the input, providing a second virtual keyboard,” and processing the detected input with use of the second IME so as to display the translation of the detected input with use of the “second” virtual keyboard.
Nokia teaches “providing a first virtual keyboard and a first input method editor (IME) on an electronic device (i.e. Figures 4a-4d… is displaying a virtual keyboard 402 [Nokia pg 13 par 3, Fig. 4a-4d] note: IME element 408, 418, 422, 428), the first virtual keyboard being configured in a first language (i.e. user then wishes to enter the character "hao", so he taps the keys Ή", "A" and "O" 410. A predictive text character entry function, operating in Chinese [Nokia pg 13 par 4, Fig. 4a-4d]), and the first IME being configured to process input in the first language received at the first virtual keyboard (i.e. user then wishes to enter the character "hao", so he taps the keys Ή", "A" and "O" 410. A predictive text character entry function, operating in Chinese due to the user input type of tapping a key being associated with Chinese text input, displays a likely character 408 representing the Pinyin "hao" [Nokia pg 13 par 4 through pg 14 par 1, Fig. 4a-4d]);
detecting, by the first IME, an input received at the first virtual keyboard (i.e. user touches a character entry key "J" 416 and slides his finger up the display screen. This "slide up" type of user input is associated with text entry in English, as indicated on the display by the letters "EN" 414. The letter "J" is displayed 418 at the bottom of the text entry display. Thus, the apparatus will not try and display Chinese characters which begin with the letter "J" in Pinyin, because the apparatus recognises, due to the slide-up user input, that the character input "J" is entered as part of an English word [Nokia pg 14 par 2, Fig. 4a-4d] note: the “J” input is initially in the ZH-CN keyboard.  The keyboard turns into the EN keyboard in response to the “slide up J” input),…
in response to detecting the input, providing a second virtual keyboard and a second IME on the electronic device, the second virtual keyboard configured in the second language, and the second IME configured to process input in the second language received at least at the second virtual keyboard (i.e. user touches a character entry key "J" 416 and slides his finger up the display screen. This "slide up" type of user input is associated with text entry in English, as indicated on the display by the letters "EN" 414. The letter "J" is displayed 418 at the bottom of the text entry display. Thus, the apparatus will not try and display Chinese characters which begin with the letter "J" in Pinyin, because the apparatus recognises, due to the slide-up user input, that the character input "J" is entered as part of an English word [Nokia pg 14 par 2, Fig. 4a-4d]… the apparatus may allow switching between different languages… then allow that language to be maintained… after using a "slide-up" type of user input for the "J" character entry key, English language text entry may continue without requiring the user to "slide-up" on the "O", Ή" and "N" keys [Nokia pg 15 para 2, Fig. 4a-4d, 5a-5d] note: in response to the “slide up J” input, the keyboard change from ZH-CN to EN.  English IME is displayed with “John” and “Johnathan” as predictions); and
processing the detected input with use of the second IME… with use of the second virtual keyboard (i.e. apparatus displays possible auto-completed words which begin with the characters entered so far. In this example the names "John" and "Johnathan" 422 are provided as potential candidates for the word which the user is trying to enter [Nokia pg 14 par 3, Fig. 4a-4d] note: second “EN” keyboard is used, the input is processed by the second IME with the second language, English, to show suggestions/predictions).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the feature of having the ability to display a second keyboard in response to an input as disclosed by Nokia.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “advantageously allow a user to compose a multi-language document or message without being required to enter a settings menu [Nokia pg 2 par 3].”

Claim 2:  Zhang and Nokia teach all the limitations of claim 1, above.  Zhang teaches “further comprising: receiving, at the first virtual keyboard, an input in the first language (i.e. the keyboard includes keys that correspond to Roman characters, and a user can provide input in a first writing system, e.g., a sequence of Roman characters "hello". In addition, the keyboard includes a key labeled " " (e.g., "space" in English), allowing the user to input spaces as input… Upon receiving input in the first writing system [Zhang 0045-0046, Fig. 4A-4C]… a particular writing system or language (e.g., "Hanzi", "Chinese", "English") [Zhang 0052] note: a writing system is a language.  “hello” is English); and 
displaying one or more first characters corresponding to the input in the first language within an application input field of the electronic device (Zhang Fig. 4A-4C show the characters of “hello” in the application).”  

Claim 3:  Zhang and Nokia teach all the limitations of claim 2, above.  Zhang teaches “further comprising: 
displaying, along with the one or more first characters corresponding to the input in the first language, one or more second characters corresponding to the input having the translation in the second language within the application input field of the electronic device (i.e. Referring to FIG. 4B, the input module 212 of detection engine 210 in FIG. 2 can detect "hello" and send "hello" to IME engine 206. IME engine 206 can use language model 208 to identify one or more candidates (e.g., lexical items) in a second writing system that is different from the first writing system, based on the graphemes "h", "e", "l", "l", "o" that the input includes… The one or more candidates in the second writing system can be presented in a second interface element that is separate from the first interface element (e.g., step 320). In FIG. 4A, Hanzi terms are presented in the second interface element 424. In FIG. 4B, Hanzi terms are presented in the second interface element 444. Although the one or more candidates in the second writing system are displayed in the second interface element, the content input in the first writing system can still be copied into the target location in the interface in response to a default entry command [Zhang 0048-0049, Fig. 4A-4C]).” 

Claim 4:  Zhang and Nokia teach all the limitations of claim 3, above.  Zhang teaches “wherein providing the… virtual keyboard and the second IME on the electronic device includes providing a shared character input area for the… virtual keyboard, the shared character input area being configured to receive the one or more first characters and the one or more second characters prior to the respective first and second characters being sent for display within the application input field (i.e. Referring to FIG. 4B, the input module 212 of detection engine 210 in FIG. 2 can detect "hello" and send "hello" to IME engine 206. IME engine 206 can use language model 208 to identify one or more candidates (e.g., lexical items) in a second writing system that is different from the first writing system, based on the graphemes "h", "e", "l", "l", "o" that the input includes [Zhang 0048, Fig. 4A-4C] note: Zhang Fig. 4A-4C show a shared input area just above the keyboard.  Input area displays “hello” in English and a translation/suggestion/prediction in Chinese.  The English and Chinese characters are displayed before display in the application in Fig. 4C).”  
Nokia teaches “wherein providing the second virtual keyboard and the second IME on the electronic device includes providing a shared character input area for the first virtual keyboard and the second virtual keyboard (Nokia Fig. 4a-4b show a screen with input area just above the keyboard containing both Chinese [Fig. 4a element 408 “好”] and English [Fig. 4b element 418 “j”] character input.  The first virtual keyboard [ZH-CN] and second virtual keyboard [EN] both input characters into the same area, thus it is shared), the shared character input area being configured to receive the one or more first characters and the one or more second characters prior to the respective first and second characters being sent for display within the application input field (Nokia Fig. 4a shows that “hao” has been input into the keyboard, and displayed in the shared character input area, before being displayed in application input field Fig. 4b element 412.  Nokia Fig 4b shows that “j” has been input into the keyboard, and displayed in the shared character input area, before being displayed in application input field Fig. 4c element 420).”
One would have been motivated to combine Zhang and Nokia, before the effective filing date of the invention because it provides the benefit of “advantageously allow a user to compose a multi-language document or message without being required to enter a settings menu [Nokia pg 2 par 3].”
	
Claim 5:  Zhang and Nokia teach all the limitations of claim 1, above.  Zhang teaches “wherein processing the detected input includes generating, by the second IME, one or more character suggestions corresponding to the input having the translation in the second language, and displaying the one or more character suggestions on the electronic device (i.e. Referring to FIG. 4B, the input module 212 of detection engine 210 in FIG. 2 can detect "hello" and send "hello" to IME engine 206. IME engine 206 can use language model 208 to identify one or more candidates (e.g., lexical items) in a second writing system that is different from the first writing system, based on the graphemes "h", "e", "l", "l", "o" that the input includes… The one or more candidates in the second writing system can be presented in a second interface element that is separate from the first interface element (e.g., step 320). In FIG. 4A, Hanzi terms are presented in the second interface element 424. In FIG. 4B, Hanzi terms are presented in the second interface element 444. Although the one or more candidates in the second writing system are displayed in the second interface element, the content input in the first writing system can still be copied into the target location in the interface in response to a default entry command [Zhang 0048-0049, Fig. 4A-4C]).”  

Claim 6:  Zhang and Nokia teach all the limitations of claim 1, above.  Nokia teaches “further comprising: 
detecting a predetermined input from at least one of the first virtual keyboard (i.e. "slide up" type of user input is associated with text entry in English, as indicated on the display by the letters "EN" 414 [Nokia pg 14 par 2, Fig. 4a-4d]… the apparatus may allow switching between different languages… then allow that language to be maintained… after using a "slide-up" type of user input for the "J" character entry key, English language text entry may continue without requiring the user to "slide-up" on the "O", Ή" and "N" keys [Nokia pg 15 para 2, Fig. 4a-4d, 5a-5d] note: slide up input is received on the ZH-CN keyboard to change the keyboard to EN) and the second virtual keyboard; and 
in response to detecting the predetermined input, removing one of the first virtual keyboard and the second virtual keyboard on the electronic device (i.e. after using a "slide-up" type of user input for the "J" character entry key, English language text entry may continue without requiring the user to "slide-up" on the "O", Ή" and "N" keys [Nokia pg 15 para 2, Fig. 4a-4d, 5a-5d] note: Nokia pg 15 para 2 and Fig. 4a-4d show that slide up input is received on the ZH-CN keyboard to change the keyboard to EN.  Changing the keyboard from ZH-CN to EN removes the ZH-CN keyboard).”
One would have been motivated to combine Zhang and Nokia, before the effective filing date of the invention because it provides the benefit of “advantageously allow a user to compose a multi-language document or message without being required to enter a settings menu [Nokia pg 2 par 3].”

Claim 9:  Zhang and Nokia teach all the limitations of claim 1, above.  Nokia teaches “wherein providing the second virtual keyboard and the second IME on the electronic device includes detecting a specified number of selections between a first layout of the first virtual keyboard and a second layout of the second virtual keyboard, and providing the second virtual keyboard and the second IME on the electronic device in response to detecting the specified number of selections (i.e. "slide up" type of user input is associated with text entry in English, as indicated on the display by the letters "EN" 414 [Nokia pg 14 par 2, Fig. 4a-4d]… the apparatus may allow switching between different languages… then allow that language to be maintained… after using a "slide-up" type of user input for the "J" character entry key, English language text entry may continue without requiring the user to "slide-up" on the "O", Ή" and "N" keys [Nokia pg 15 para 2, Fig. 4a-4d, 5a-5d] note: slide up input is received on the ZH-CN keyboard to change the keyboard to EN.  Note2: This is 1 selection of an up-swipe upon a first virtual keyboard layout).”
One would have been motivated to combine Zhang and Nokia, before the effective filing date of the invention because it provides the benefit of “advantageously allow a user to compose a multi-language document or message without being required to enter a settings menu [Nokia pg 2 par 3].”

Claim 10:  Zhang and Nokia teach all the limitations of claim 9, above.  Nokia teaches “further comprising: 
presenting, on the electronic device to a user, a dialog box configured to allow the user to make an affirmative selection as to whether or not to provide the second virtual keyboard and the second IME on the electronic device (i.e.  a user may wish to be prompted before switching which language text entry assistance will be provided in, or receive confirmation before the apparatus, based on the type of user input provided, determined that the user may wish to switch from entering English characters to entering Chinese characters [Nokia pg 22 par 1, Fig. 4a-4d] note: a prompt receiving confirmation corresponds to a dialog box making an affirmative selection).”
One would have been motivated to combine Zhang and Nokia, before the effective filing date of the invention because it provides the benefit of “advantageously allow a user to compose a multi-language document or message without being required to enter a settings menu [Nokia pg 2 par 3].”

Claim 11: Zhang and Nokia teach an electronic device, comprising: a display (i.e. a touch-sensitive display [Zhang 0047]); a memory (i.e. memory [Zhang 0067]); and 
processing circuitry configured to execute program instructions out of the memory (i.e. a processor for performing instructions and one or more memory devices for storing instructions [Zhang 0067]) to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claim 12: Claim 12 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 13: Claim 13 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 16: Claim 16 is similar in content and in scope to claim 6, thus it is rejected under the same rationale.

Claim 19: Claim 19 is similar in content and in scope to claim 9, thus it is rejected under the same rationale.

Claim 20: Zhang and Nokia teach a computer program product including a set of non-transitory, computer-readable media having instructions (i.e. Computer-readable media suitable for storing computer program instructions [Zhang 0068]) that, when executed by processing circuitry, cause the processing circuitry to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claims 7-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Nokia, in view of Khoe et al., Patent Application Publication number US 20140035823 A1 (hereinafter “Khoe”).
Claim 7:  Zhang and Nokia teach all the limitations of claim 1, above.  Zhang teaches “further comprising: 
monitoring, by the first IME, first input from the first virtual keyboard (i.e. the keyboard includes keys that correspond to Roman characters, and a user can provide input in a first writing system, e.g., a sequence of Roman characters "hello"… Upon receiving input in the first writing system (e.g., step 305), e.g., as detected by the detection engine 210, an input method editor (e.g., IME engine 206) can present the input in the first writing system [Zhang 0045-0046, Fig. 4A-4C]);”  Nokia teaches “monitoring, by the first IME, first input from the first virtual keyboard (i.e. user then wishes to enter the character "hao", so he taps the keys Ή", "A" and "O" 410. A predictive text character entry function, operating in Chinese due to the user input type of tapping a key being associated with Chinese text input, displays a likely character 408 representing the Pinyin "hao" [Nokia pg 13 par 4, Fig. 4a-4d]); and 
monitoring, by the second IME, second input from the second virtual keyboard (i.e.  user touches a character entry key "J" 416 and slides his finger up the display screen. This "slide up" type of user input is associated with text entry in English, as indicated on the display by the letters "EN" 414…  The letter "J" is displayed 418 at the bottom of the text entry display. Thus, the apparatus will not try and display Chinese characters which begin with the letter "J" in Pinyin, because the apparatus recognises, due to the slide-up user input, that the character input "J" is entered as part of an English word [Nokia pg 14 par 2, Fig. 4a-4d]),”
Zhang and Nokia teach monitoring first inputs from a first virtual keyboard in a first language, and monitoring second inputs from a second virtual keyboard in a second language.  Zhang and Nokia are silent regarding “a total monitored input corresponding to an aggregate amount of the monitored first input and the monitored second input.”
Khoe teaches “a total monitored input corresponding to an aggregate amount of the monitored first input and the monitored second input (i.e. upon detecting a word (e.g., baguette) that may belong to a different language (e.g., French) compared to the currently active language(s), the electronic device can enable functionality associated with the different language [Khoe 0032]… context determiner 215 can determine… one or more words being typed that is identifiable in a different language dictionary [Khoe 0038] note: Khoe teaches words in a first “active” language (first input) and words in a second “different” language (“baguette,” a second input).  All inputs are being monitored for language changes).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Nokia to include the feature of having the ability to monitor for different languages and automatically change keyboards as disclosed by Khoe.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “by dynamically determining and loading the desired keyboard language, the electronic device prevents the user from having to identify a keyboard layout currently loaded and then manually altering the keyboard layout to one corresponding to the desired language [Khoe 0006].”

Claim 8:  Zhang, Nokia, and Khoe teach all the limitations of claim 7, above.  Zhang, Nokia, and Khoe teach first inputs from a first virtual keyboard in a first language, and second inputs from a second virtual keyboard in a second language (from claim 7 above).  Khoe teaches “further comprising: 
determining that a percentage of the total monitored input is derived from a respective one of the first… [language] and the second… [language] (i.e. context determiner 215 can determine… one or more words being typed that is identifiable in a different language dictionary [Khoe 0038] note: one or more words in a different language is a percentage greater than zero.  Note2: a percentage derived from a second language); and 
removing, on the electronic device, a remaining one of the first virtual keyboard and the second virtual keyboard from which the percentage of the total monitored input was not derived (i.e. in response to determining a desired language, system 100 modifies the input language from one language to another… by modifying a keyboard layout 130 that corresponds to a first language to another keyboard layout 135 that corresponds to another language different from the first language [Khoe 0030] note: percentage of first language is not directly derived, thus keyboard of the first language is removed).”  
One would have been motivated to combine Zhang, Nokia, and Khoe, before the effective filing date of the invention because it provides the benefit “by dynamically determining and loading the desired keyboard language, the electronic device prevents the user from having to identify a keyboard layout currently loaded and then manually altering the keyboard layout to one corresponding to the desired language [Khoe 0006].”

Claim 17: Claim 17 is similar in content and in scope to claim 7, thus it is rejected under the same rationale.

Claim 18: Claim 18 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lemay (US 20170109039 A1) listed on 892 is related to keyboard inputs and predictions in different languages, specifically displaying two keyboards at the same time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171